       Case 4:21-cv-00151-MW-MJF Document 6 Filed 04/22/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


DERRIC EMIL THOMPSON,

             Petitioner,

v.                                               Case No.: 4:21cv151-MW/MJF


M. JOSEPH,

          Respondent.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 4, and has also reviewed de novo Petitioner’s objections,

ECF No. 5. Accordingly,

      IT IS ORDERED:

      The report and recommendation, ECF No. 4, is accepted and adopted, over

Petitioner’s objections, as this Court’s opinion. The Clerk shall enter judgment

stating, “The habeas petition under 28 U.S.C. § 2241 is DISMISSED for lack of

jurisdiction.” The Clerk shall close the file.

      SO ORDERED on April 22, 2021.

                                         s/Mark E. Walker
                                         Chief United States District Judge
